273 S.W.3d 576 (2009)
Michael TAGGERT, Jr., Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90763.
Missouri Court of Appeals, Eastern District, Division Four.
January 13, 2009.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Cory Lee Atkins, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Michael Taggert (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief based on Movant's guilty plea to one count of unlawful possession of a weapon, Section 571.020, RSMo 2000,[1] one count of second-degree burglary, Section 569.170, and one count of stealing over $500, Section 570.030. On appeal, Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because trial counsel never extended or explained a five-year plea offer to Movant. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.